Citation Nr: 1436455	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  14-03 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to educational assistance under 38 U.S.C.A. Chapter 33 (Post 9/11 GI Bill).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 2001 to November 2009.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April and June 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which denied entitlement to educational assistance to the Veteran for two distance learning courses taken at a foreign educational institution of higher learning.

In June 2014, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing has been associated with the claims file.  

In addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS, with the exception of the June 2014 hearing transcript, reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  


FINDING OF FACT

The Veteran took two, nonaccredited distance learning courses at a foreign, public university.


CONCLUSION OF LAW

The criteria for entitlement to educational assistance under 38 U.S.C.A. Chapter 33 have not been met.  38 U.S.C.A. §§ 3002, 3301, 3313, 3483, 3672, 3675, 3676, 5107 (West Supp. 2012); 38 C.F.R. §§ 3.102, 21.4267 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide to claimants in certain cases.  Where the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  Under the GI Bill, VA has an obligation to assist with claims for educational assistance.  See 38 C.F.R. § 21.9510.  However, VA's duty to assist does not apply to claims that turn on statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-232 (2000).

The Board notes that the issue in this case turns on statutory interpretation.  See Smith, 14 Vet. App. at 231-232.  Because the law as mandated by statute, and not the evidence, is dispositive of this appeal, the VCAA is inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).  As such, no further action is required pursuant to the VCAA.

II. Analysis

Payments of educational assistance under the Post-9/11 GI Bill are based on pursuit of an approved program of education.  38 U.S.C.A § 3313.  VA will approve a program of education under 38 U.S.C.A. Chapter 33 if the program meets the definition of a program of education under 38 U.S.C.A. § 3002.  See 38 U.S.C.A §§ 3301, 3313(b).  Section 3002, in turn, relies on the definition provided under 38 U.S.C.A § 3452(b), which describes a "program of education" as any curriculum or combination of unit courses or subjects pursued at an educational institution which is generally accepted as necessary to fulfill the requirements the requirements for the attainment of a predetermined and identified educational, professional, or vocational objective.  See also 38 C.F.R. §  21.9505.  With respect to education pursued outside of the United States, an eligible Veteran may not enroll in a course offered by a foreign educational institution unless the institution is an approved institution of higher learning and the course is approved by the Secretary.  38 U.S.C.A § 3476.

More specifically, a Veteran who is eligible for educational assistance benefits shall receive such benefits while enrolled in a course of education offered by an educational institution only if such course is approved in accordance with the provisions of U.S.C.A. Chapter 36.  See 38 U.S.C.A. § 3483.  Under 38 U.S.C.A. § 3672(b)(2)(A), an accredited standard college degree program at a public or not-for-profit proprietary educational institution that is accredited by an agency or association recognized for that purpose by the Secretary of Education is deemed approved.  The Secretary or a state approving agency may approve accredited programs offered by proprietary for-profit educational institutions when such courses have been accredited by a nationally recognized accrediting agency or association.  38 U.S.C.A. § 3675.  A nonaccredited course of education - whether offered by a public or private, profit or nonprofit educational institution - which has not been approved by the Secretary or a state approving agency under section 3675, may be approved if certain conditions are met.  38 U.S.C.A. § 3676.  However, a nonaccredited course of education shall not be approved if it is to be pursued in whole or in part by independent study.  38 U.S.C.A. § 3676(e).  VA regulations distinguish between courses of independent study and undergraduate or graduate resident training.  Pertinent to this appeal, independent study is defined, in part, as a prescribed program of study with provision for interaction between the student and the faculty of the educational institution where the interaction may be personally or through the use of communications technology, including mail, telephone, videoconferencing, computer technology (to include electronic mail), and other electronic means.  See 38 C.F.R. § 21.4267.  

The Veteran argues that he should be entitled to educational benefits for two courses taken - introductory courses in biology and environmental law - in order to complete his undergraduate degree five months, or about one semester, earlier, than scheduled.  See May 2013 NOD.  He explained that he decided to take those courses based on the impression that he was eligible for educational assistance under his program of study.  Id.  He maintains that had he known he would not be entitled for educational benefits, he could not have taken the two courses.  Id.

The Veteran is matriculated at a public university in Canada and is enrolled in a Bachelor of Applied Science degree program.  A December 2012 letter from the Registrar of the university shows that the university has been a full member of the Association of Universities and Colleges of Canada since 1916.  However, the Registrar explained that there is no system of institutional accreditation comparable to that found in the United States.  Most of the courses taken by the Veteran are "in-residence" courses for which he has received educational benefits under the GI Bill.  See January, April, and July 2013 Enrollment Certifications.  However, enrollment certifications from April 2013 show that the Veteran enrolled in two "distance learning" courses between March and September 2013.  See April 2013 Enrollment Certifications.

The Board's review of the evidence and the relevant law and regulations leads it to conclude, regrettably, that the Veteran is not entitled to educational assistance for the two distance learning courses he took in 2013.  The record does not demonstrate that the Veteran enrolled in an accredited standard college degree program that was accredited by an agency or association recognized for that purpose by the Secretary of Education.  See 38 U.S.C.A. § 3675.  Despite the lack of accreditation, VA approved the nonaccredited course of education that the Veteran enrolled in at his university.  See 38 U.S.C.A. § 3676.  The two courses that the Veteran seeks educational assistance for are distance learning courses, which are categorized as independent study courses under 38 C.F.R. § 21.4267.  However, a nonaccredited course of education cannot be approved if it is pursued, in whole or in part, by independent study.  38 U.S.C.A. § 3676(e).  Consequently, the Veteran is not entitled to educational assistance for the two courses of distance learning because they are considered to be independent study, and educational assistance for independent study is not permitted by statute.

The Board has also considered whether a grant of educational assistance would be possible if the Veteran's distance learning courses were deemed correspondence courses.  However, a program of education which is comprised, either exclusively or partially, of correspondence courses may be approved only if, inter alia, the educational institution is accredited by an entity recognized by the Secretary of Education.  See 38 U.S.C. § 3672(e).  As discussed above, the record does not show the Veteran to be enrolled in a program of education or educational institution that has been accredited by the Secretary of Education.  Accordingly, educational assistance is not available on this basis.

The Board is sympathetic to the Veteran's position and views his argument concerning notice sympathetically.  Although the RO appears to have sent a letter to the Registrar of the Veteran's university concerning the parameters of educational assistance with respect to distance learning, no such notice was sent to the Veteran.  It appears undeniable that if the Veteran had received this notice, it would have had a material impact on the Veteran's decision to enroll in distance learning courses.  

Unfortunately, the Board is without legal authority to grant the educational benefits sought or remedy the RO's failure to provide notice.  The Board is constrained to follow the applicable statutes and regulations.  38 U.S.C.A. § 7104(c); Harvey v. Brown, 6 Vet. App. 416 (1994).  Equitable relief is allowed when there has been administrative error.  38 U.S.C.A. § 503.  However, a right to payment cannot be created by equities, no matter how compelling, when such right has not been provided for by law.  Smith v. Derwinski, 2 Vet. Ap. 429 (1992) (citing Office of Personal Mgmt. v. Richmond, 496 U.S. 414 (1990)).  Education benefits under 38 U.S.C.A. Chapter 33 thus cannot be granted on either a legal or equitable basis.  As such, there is no benefit of the doubt to resolve in his favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the Veteran's request for educational benefits must be denied based on the undisputed facts as applied to the applicable law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to educational assistance under 38 U.S.C.A. Chapter 33 is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


